LONG, Judge
(dissenting).
I would find that the trial court’s written revocation order satisfies the requirements of Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), and Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), by stating the evidence relied on and the reasons for revoking the appellant’s probation. See Rule 27.6(f), Ala. R.Crim.P. The trial court’s order provides this court with a sufficient “basis for evaluating the revocation hearing and decision.” Committee Comments, Rule 27.6, Ala. R.Crim.P. Therefore, must I respectfully dissent.